UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6142



RANDY COOPER,

                Petitioner - Appellant,

          v.


THOMAS L. MCBRIDE, Mount Olive Correctional Complex,

                Respondent - Appellee.



                              No. 08-6145



RANDY COOPER,

                Petitioner - Appellant,

          v.


THOMAS L. MCBRIDE, Mount Olive Correctional Complex,

                Respondent - Appellee.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:07-cv-00203; 3:07-cv-00495)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Randy Cooper, Appellant Pro Se. Robert David Goldberg, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Randy Cooper seeks to appeal the district court’s order

accepting a magistrate judge’s recommendation and dismissing his 28

U.S.C. § 2254 (2000) petitions as untimely filed.                 The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is    debatable     or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

records    and   conclude    that    Cooper   has   not    made    the    requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeals.         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately     presented      in   the

materials     before   the    court    and    argument     would    not    aid   the

decisional process.



                                                                          DISMISSED




                                      - 3 -